DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on October 26, 2021, claims 5, 12, and 14 are 
amended and claims 1-4, 6-11, 13, and 18-20 are canceled per applicant’s request.  Therefore, claims 5, 12, and 14-17 are presently pending in the application. 
Reasons for Allowance
Claims 5, 12, and 14-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 5 and 12, the prior art of records fail to anticipate or suggest for each of a plurality of entities of a multi-tenant decisioning platform system, receiving input data from a system of the entity; for each entity, generating coercion rules based on information received from the system of the entity; for each entity, generating coerced input data from the input data of the entity by using the coercion rules generated for the entity; for each entity, using a predictive model of the entity to generate output values from the coerced input data of the entity; and for each entity, provide output values generated by the predictive model of the entity to the system of the entity;
wherein generating coercion rules for an entity comprises, generating a coercion rule for a data field of input data of the entity by:
determining a coercion value for each system data type of the decisioning platform system, each coercion value indicating whether data of the data field is coercible into the corresponding system data type, selecting a system data type of the decisioning platform system by performing computations using each coercion value for the data field and data type values identifying each system data type of the decisioning system, generating the coercion rule for the data field, the generated coercion rule specifying the selected system data type as a default data type for the data field, and storing the coercion rule in association with the data field and the associated entity, together with the other limitations of the independent claims.

The dependent claims 14-17 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164